Attorney Grievance Commission of Maryland v. Dawn R. Jackson, Miscellaneous Docket
AG No. 9, September Term, 2020, Opinion by Booth, J.


ATTORNEY DISCIPLINE – SANCTIONS – This attorney grievance matter involves an
attorney who is licensed in the District of Columbia and not in Maryland. The attorney is a
partner in a law firm that employs Maryland attorneys. In 2014, the attorney moved the law
firm’s office from the District of Columbia to Maryland. In 2015, the Office of Bar Counsel
met with the attorney in her office and made specific recommendations for maintaining an
office in Maryland. Three and one-half years later, after receiving an anonymous complaint,
the Attorney Grievance Commission opened an investigation into the attorney’s alleged
unauthorized practice of law. Although the Court of Appeals concluded that the attorney
violated the Maryland Attorneys’ Rules of Professional Conduct (“MARPC”) 19-305.5, the
Court determined that, given the significant and unusual mitigating factors that were present
in this case, it would impose no sanction and that dismissal of the proceeding was
appropriate.
Circuit Court for Prince George’s County
Case No.: CAE20-12284
Argued: September 13, 2021
                                                                                       IN THE COURT OF APPEALS

                                                                                            OF MARYLAND



                                                                                          Misc. Docket AG No. 9

                                                                                          September Term, 2020



                                                                                   ATTORNEY GRIEVANCE COMMISSION
                                                                                           OF MARYLAND

                                                                                                    v.

                                                                                          DAWN R. JACKSON



                                                                                         Getty, C.J.
                                                                                         McDonald
                                                                                         Watts
                                                                                         Hotten
                                                                                         Booth
                                                                                         Biran
                                                                                         Raker, Irma S.
                                                                                          (Senior Judge, Specially Assigned),

                                                                                                 JJ.


                                                                                           Opinion by Booth, J.


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                         Filed: January 31, 2022
                       2022-01-31 10:33-05:00




Suzanne C. Johnson, Clerk
      In this attorney grievance proceeding, the Respondent, Dawn Jackson, is a lawyer

admitted to the District of Columbia Bar who is not licensed in Maryland. She is a partner

in a law firm, Jackson & Associates. In addition to Ms. Jackson, the law firm also employs

Maryland attorneys. In 2014, the law firm relocated from the District of Columbia to

Maryland. In 2015, Senior Assistant Bar Counsel Dolores Ridgell met with Ms. Jackson

in Ms. Jackson’s Maryland office. During that meeting, Ms. Ridgell made specific

recommendations to Ms. Jackson concerning how to maintain her Maryland office in

accordance with the Maryland rules of professional conduct. Ms. Jackson incorporated

Ms. Ridgell’s recommendations and continued to practice law from her Maryland office.

She limited her own practice to matters arising under District of Columbia laws, where she

was barred, while also performing administrative matters for the law firm.

      Three and one-half years after Ms. Ridgell’s visit to Ms. Jackson’s law office, Bar

Counsel commenced this investigation on September 19, 2018, after receiving material

from an anonymous source. On April 7, 2020, the Attorney Grievance Commission

(“Commission”), through Bar Counsel, filed a Petition for Disciplinary or Remedial

Action, pursuant to Maryland Rule 19-721, against Ms. Jackson, alleging that she violated

numerous provisions of the rules of professional conduct.1       These included alleged


      1
         During much of the period relevant to this case, the ethical rules governing
attorneys were entitled the Maryland Lawyers’ Rules of Professional Conduct (“MLRPC”)
and were codified in an appendix to Maryland Rule 16-812. Effective July 1, 2016, the
MLRPC were renamed the Maryland Attorneys’ Rules of Professional Conduct
(“MARPC”) and recodified in Title 19 of the Maryland Rules without substantive changes.
See Maryland Rules 19-300.1 et seq. We shall use the current codification of those rules
in this opinion. Additionally, for readability, we will use shortened references – i.e.,
Maryland Rule 19-301.1 will be referred to as Rule 1.1.
violations of Rule 1.1 (competence); Rule 1.3 (diligence); Rule 1.4 (communication); Rule

1.16 (declining or terminating representation); Rule 3.3 (candor toward the tribunal); Rule

3.4 (fairness to opposing party and attorney); Rule 5.1 (responsibilities regarding non-

attorney assistants); Rule 5.5 (unauthorized practice of law; multi-jurisdictional practice of

law); Rule 8.1(a) (bar admission and disciplinary matters); and Rule 8.4(a), (b), (c), and

(d) (misconduct). Bar Counsel also charged Ms. Jackson with violating sections 10-206

and 10-601 of the Business Occupations and Professions Article (“BOP”) of the Maryland

Code. Bar Counsel later withdrew the charges related to competence and diligence.

       Pursuant to Rule 19-722(a), we designated Judge Lawrence V. Hill, Jr. of the Circuit

Court for Prince George’s County (“the hearing judge”) to conduct a hearing concerning

the alleged violations and to provide findings of fact and conclusions of law. Following a

hearing in January 2021, the hearing judge concluded that Ms. Jackson violated Rule 5.5

by engaging in the unauthorized practice of law in Maryland. The hearing judge further

concluded that there was insufficient evidence to establish violations of Rule 1.4, Rule

1.16, Rule 3.3, Rule 3.4, Rule 5.1, Rule 5.3, Rule 8.1(a), Rule 8.4(a)–(d), BOP § 10-206

and BOP § 10-601.

       This Court has original and complete jurisdiction in attorney discipline proceedings

and conducts an independent review of the record. Attorney Grievance Comm’n v. Ambe,

425 Md. 98, 123 (2012) (internal citations omitted). We review the hearing judge’s

findings of fact under the clearly erroneous standard. Id. When no exceptions are filed to

a hearing judge’s findings of fact, we accept them as established.            Md. Rule 19-

740(b)(2)(A).    Additionally, we “may confine [our] review to the findings of fact


                                              2
challenged by the exceptions.” Md. Rule 19-740(b)(2)(B). In this case, Bar Counsel did

not file any exceptions to the hearing judge’s findings of fact, and Ms. Jackson excepts to

only one factual finding. We summarize below the hearing judge’s findings of fact and

other undisputed matters in the record, as they relate to the alleged violations, and we

address the one factual exception as part of our discussion.

                                              I

                                            Facts

       Ms. Jackson’s Bar Admissions

       Ms. Jackson was admitted to the New Jersey Bar in 2001 and the District of Columbia

Bar in 2004. She is not, and never has been, licensed to practice law in Maryland.

       Ms. Jackson’s Law Practice with Brynee Baylor – Baylor & Jackson

       From 2001 through 2011, Ms. Jackson and Brynee Baylor were partners in the law

firm of Baylor & Jackson, PLLC (“the Baylor & Jackson law firm”), which maintained an

office for the practice of law in the District of Columbia. Ms. Baylor was licensed to practice

in both Maryland and the District of Columbia. The law firm also employed associate-

attorneys, Chervonti Jones and Tiffany Sims, both of whom were licensed to practice law in

Maryland. Ms. Jackson’s practice focused on clients and legal matters arising in the District

of Columbia, and Ms. Baylor handled cases in both jurisdictions where she was licensed,

with the assistance of the associate-attorneys who were also licensed in Maryland.

       Ms. Jackson and Ms. Baylor supervised the associate-attorneys. Ms. Jackson was

also responsible for the firm’s administrative responsibilities, including maintaining the

firm’s trust account, entering leases and other contracts on behalf of the law firm, hiring


                                              3
staff, and other administrative functions. Ms. Jackson also served as a key resource for

other members of the law firm. The attorneys in the firm would consult her on an as needed

basis to calculate case expenses and the clients’ net recovery on contingency fee cases. Ms.

Jackson assisted with the preparation of settlement sheets, itemizing the deductions from

the clients’ gross recovery.

       SEC Case Against Brynee Baylor

       At some point prior to November 2011, the Securities and Exchange Commission

(“SEC”) commenced an investigation of Ms. Baylor for securities fraud. According to the

SEC, Ms. Baylor helped perpetrate a securities fraud scheme in which Ms. Baylor posed

as counsel to one of her co-defendants to lend an air of legitimacy to the scheme and

masked some of her proceeds of the fraudulent funds as attorney’s fees, which she

laundered through the Baylor & Jackson law firm. After unsealing a complaint against Ms.

Baylor on November 30, 2011, the SEC contacted Ms. Jackson via telephone and advised

her of the case that it had filed against her partner. The SEC informed Ms. Jackson that it

had seized the law firm’s operating account and her personal account, thus making it

impossible for Ms. Jackson to pay staff or support her family.

       Ms. Jackson was named as a “relief defendant” in the SEC fraud litigation against

Ms. Baylor, and spent the next few years helping the agency recover money for Ms.

Baylor’s victims. The SEC case resulted in the entry of a judgment in 2013 against Ms.




                                             4
Baylor, the Baylor & Jackson law firm, and other co-defendants for over $2.6 million,

which was upheld on appeal that concluded in 2015.2

       The hearing judge found that, in the aftermath of the SEC’s November 2011

telephone call, Ms. Jackson was overwhelmed with obligations to her family, her staff, the

SEC, and attorney disciplinary authorities in Washington, D.C. and Maryland (who had

opened disciplinary investigations into Ms. Baylor). After being told that federal officials

had frozen her firm’s operating account, Ms. Jackson testified that she became

“emotionally [] distraught,” describing herself as a “zombie trying to keep everything

together.” Ms. Jackson testified about the physical and emotional toll that Ms. Baylor’s

scandal had on her personal and professional life. Portions of Ms. Jackson’s medical

records were admitted into evidence. As part of our consideration of the mitigating factors

found by the hearing judge in this case, we shall discuss in more detail the personal and




       2
         The SEC sued Ms. Baylor, the Baylor & Jackson law firm, the Milan Group, Inc.,
and other individuals as “Principal Defendants” for conducting an alleged securities fraud
from which victims suffered losses amounting to millions of dollars. See S.E.C. v. Milan
Group, 962 F. Supp. 2d 182 (D.D.C. 2013), aff’d in part, vacated in part, 595 Fed. Appx.
2 (D.C. Cir. 2015). Ms. Jackson was named as a “Relief Defendant,” which the District
Court described as a “person[] who allegedly received money resulting from the fraudulent
activities but who [is] not charged with personally engaging in the fraud.” Milan Group,
962 F. Supp. 2d at 186. During the pendency of the case and trial, the SEC required that
Ms. Jackson keep the Baylor & Jackson law firm intact as “a going concern” to preserve
the law firm’s accounts and assets that would eventually contribute toward the monetary
judgment to satisfy the victims’ monetary losses. The District Court entered summary
judgment against Ms. Baylor, the Baylor & Jackson law firm, and other defendants jointly
and severally liable for over $2.6 million in ill-gotten profits. Id. at 211. The money
judgment was affirmed by the United States Court of Appeals for the District of Columbia
Circuit in 2015. Milan Group, 595 Fed. Appx. at 2.

                                             5
emotional problems that Ms. Jackson suffered as a result of Ms. Baylor’s fraudulent

actions.

       Despite the SEC’s civil and criminal investigation into Ms. Baylor, she remained

licensed in Maryland and in the District of Columbia for years after the complaints and

indictment were unsealed. Ms. Jackson testified that, during the initial transition period in

2011 and 2012, she had no way to deny Ms. Baylor access to the office or to client files

because Ms. Baylor was licensed to practice law, and Ms. Jackson was required by the SEC

to maintain the Baylor & Jackson law firm as a going concern. Ms. Baylor continued to

have keys to the office and could access her desktop computer by logging in remotely.

       Ms. Jackson’s Formation of a New Firm – Jackson & Associates

       During this transition period—beginning in late 2011 or early 2012, as Ms. Jackson

was cooperating with the SEC to preserve the Baylor & Jackson law firm as a going

concern, and ultimately winding it down to satisfy the judgment—Ms. Jackson formed a

new law firm, Jackson & Associates Law Firm, PLLC (“Jackson & Associates”). From

2011 until sometime in 2014, Ms. Jackson operated her new law firm from the same office

space in the District of Columbia, where she continued to perform the same administrative

responsibilities, with the same attorneys (except Ms. Baylor) and staff that had previously

been employed at the Baylor & Jackson law firm.

       Jackson & Associates Moves Its Office from the District of Columbia to Maryland

       When their lease expired, in the spring of 2014, Jackson & Associates moved its

office from its District of Columbia location to an office in Upper Marlboro, Maryland.

Ms. Jackson continued to focus on cases arising in the District of Columbia, while the


                                             6
Maryland lawyers who were employed by the firm, Tiffany Sims, Pamela Ashby, and

Victoria Adegoke, handled Maryland cases. After the office relocated from the District of

Columbia to Maryland, Ms. Jackson continued to perform the same administrative

responsibilities for the law firm that she always had—such as maintaining the trust account,

entering contracts, overseeing the hiring of staff, and computing clients’ recoveries in

contingency cases.

       Bar Counsel’s Investigation into Brynee Baylor and Site Visit to Ms. Jackson’s
       Maryland Office

       After a lengthy investigation, Bar Counsel filed disciplinary charges against Ms.

Baylor on November 24, 2014.3 Ms. Baylor was ultimately disbarred by order of this Court

pursuant to a joint petition for disbarment. Attorney Grievance Comm’n v. Baylor, 443

Md. 229 (2015). In preparation for the disciplinary case against Ms. Baylor, Senior

Assistant Bar Counsel Dolores Ridgell (“Senior Assistant Bar Counsel” or “Ms. Ridgell”)

met with Ms. Jackson on two occasions. These meetings occurred on March 13, 2015 at

Bar Counsel’s office in Crownsville, and on June 5, 2015 at Ms. Jackson’s office in Upper

Marlboro, Maryland. Although the purpose of the second meeting was to prepare for the

Commission’s disciplinary case against Ms. Baylor, in the context of that meeting, Senior

Assistant Bar Counsel and Ms. Jackson discussed the fact that Ms. Jackson was operating

her law practice from an office in Maryland. Ms. Jackson’s attorney, Stephan Brennan,

was also present at the meeting, and corroborated Ms. Jackson’s recollection of the



       3
         Bar Counsel never charged Ms. Jackson with professional misconduct in
connection with the facts and circumstances leading to Ms. Baylor’s disbarment.

                                             7
substance of the discussion between Ms. Ridgell and Ms. Jackson concerning Ms.

Jackson’s practice of law from the Maryland office.

       During this June 5, 2015 meeting, Ms. Jackson and Ms. Ridgell discussed the proper

safeguards for Ms. Jackson to put into place in order to maintain an office in Maryland

since she was not a Maryland attorney. Ms. Jackson testified that she recalled Ms. Ridgell

stating “[t]hat we always had to have a Maryland attorney on staff” and that her “business

cards and letterhead needed to reflect that I was not licensed in Maryland . . . but licensed

in D.C.” Ms. Jackson testified that she took Ms. Ridgell’s advice, and promptly placed

this disclaimer on her firm’s letterhead, website profile, email signature, and her business

card. The hearing judge determined that Ms. Jackson made these changes in response to

her discussion with Bar Counsel. The signs in the lobby and outside the office door of the

Maryland office, however, did not disclose that Ms. Jackson was not barred in Maryland.

       In 2020 (after Bar Counsel initiated this investigation), Ms. Jackson opened a

second office for Jackson & Associates in the District of Columbia. The hearing judge

found that, after establishing this second office, Ms. Jackson continued to work in both the

District of Columbia office and the Maryland office in Upper Marlboro.

       Bar Counsel’s Investigation and Disciplinary Charges Against Dawn Jackson

       In September 2018—over three and one-half years after Senior Assistant Bar

Counsel Ridgell’s visit to Ms. Jackson’s Maryland law office—Bar Counsel opened an

investigation into Ms. Jackson’s law practice after receiving an anonymous complaint. On

October 17, 2018, Bar Counsel wrote to Ms. Jackson advising her that “[i]t has come to

the attention of this office that you may be engaged in the unauthorized practice of law.”


                                             8
In the letter, Bar Counsel directed Ms. Jackson to “respond in writing indicating” why she

believed that the establishment of Jackson & Associates’ Maryland office location

complied with Rule 5.5(b)(1). In addition to Bar Counsel’s general concern related to the

law firm’s office location, Bar Counsel asked Ms. Jackson to explain her alleged

participation in two Maryland cases. Bar Counsel’s letter advised Ms. Jackson that Bar

Counsel, as well as the Maryland Attorney General, was authorized to investigate, and, if

necessary, seek injunctive relief against “anyone engaged in the unauthorized practice of

law.” Bar Counsel also pointed out that “there are criminal penalties for such conduct.”

       On December 3, 2018, Ms. Jackson, through her counsel, Mr. Brennan, submitted a

detailed seven-page response to Bar Counsel, which attempted to address Bar Counsel’s

general concerns related to Ms. Jackson’s Maryland office location, as well as Bar

Counsel’s specific inquiries related to the two client matters.

       With respect to general concerns related to Jackson & Associates’ office location in

Maryland, Mr. Brennan recounted the SEC investigation and disciplinary proceeding

against Ms. Baylor, and Ms. Jackson’s full cooperation with Bar Counsel. Mr. Brennan

reminded Bar Counsel’s office that he had represented Ms. Jackson throughout the

proceedings involving Ms. Baylor, including his representation of Ms. Jackson as a witness

in Bar Counsel’s case against Ms. Baylor, and pointed out that he had personal knowledge

of much of the information contained in the letter.

       Mr. Brennan described the relocation of Jackson & Associates’ office from the

District of Columbia to Maryland in 2014, pointing out that the firm employed three lawyers

licensed to practice in Maryland. Mr. Brennan enclosed documentation confirming that the


                                              9
Jackson & Associates website, Ms. Jackson’s letterhead, business cards, and email contact

information reflected that Ms. Jackson was not admitted to practice law in Maryland, but

that she is admitted in the District of Columbia and New Jersey.

       As for the two client matters raised by Bar Counsel in its letter, Mr. Brennan

explained that the clients represented in those cases were not represented by Ms. Jackson

but were instead represented by other members of the law firm who were licensed in

Maryland. Mr. Brennan enclosed copies of the pleadings that had been filed in each case,

which confirmed that Ms. Jackson was not counsel in either case. In one case that we will

discuss below—the “Yenchochic case”—Mr. Brennan acknowledged that two lines had

been filed in that case seeking the reissuance of a summons, which appeared to bear Ms.

Jackson’s signature. However, Mr. Brennan stated that Ms. Jackson had no recollection of

signing them. Mr. Brennan pointed out that the lines were filed in 2012 after the SEC

investigation into Ms. Baylor came to light, which was a “very disruptive, stressful and

tumultuous time” for Ms. Jackson. Despite the absence of any memory of signing these

lines, Ms. Jackson acknowledged that it was “possible” that the lines were signed by her,

during this tumultuous period when she was “moving too fast and not paying enough

attention at a time when she was asked to sign a large number of papers in a large number

of cases.”4



       4
          In his letter to Bar Counsel, Mr. Brennan also addressed Bar Counsel’s inquiry
concerning another client-related matter involving Michelle Lyons. Although Bar Counsel’s
charges included this second client matter, the hearing judge determined that Bar Counsel
failed to prove that Ms. Jackson “took any action” in connection with the Lyons matter. Bar
Counsel did not file exceptions to the hearing judge’s findings of fact pertaining to these

                                            10
       Mr. Brennan concluded by stating that, other than Ms. Jackson’s “possible mistake”

in signing two lines requesting that a summons be reissued in one of Ms. Baylor’s cases in

the aftermath of the SEC investigation, he was “confident that it was an isolated occurrence

that ha[d] not reoccurred in the past six years.” On behalf of his client, Mr. Brennan

concluded by stating that he had “attempted to provide a thorough response to Bar

Counsel’s concerns, and that he and Ms. Jackson remained willing to cooperate in Bar

Counsel’s investigation.”

       Despite Ms. Jackson’s response to Bar Counsel’s letter and willingness to cooperate,

Bar Counsel initiated formal charges,5 which resulted in the evidentiary hearing before


charges. Accordingly, we shall not discuss them further. See Md. Rule 19-740(b)(2)(B) (we
“may confine [our] review to the findings of fact challenged by the exceptions[]”).
       5
        The record before the hearing judge in this matter included portions of Bar Counsel’s
responses to Ms. Jackson’s request for admissions (“admissions”). In the admissions, Bar
Counsel admits that on February 11, 2020, Ms. Jackson requested additional information
from the Office of Bar Counsel concerning what additional steps, if any, she could undertake
to ensure compliance with her ethical obligations. According to Bar Counsel’s admissions,
Bar Counsel did not respond to Ms. Jackson’s letter because its office “does not provide legal
advice.” Instead, the Commission proceeded to file this Petition in April 2020.

        Although Bar Counsel’s current policy is not to offer what it considers to be “legal
advice” on compliance related matters, it has not always been that office’s policy. At the
evidentiary hearing, Ms. Jackson attempted to introduce the deposition transcript of Glenn
M. Grossman, who was Bar Counsel from July 2010 – July 2017, to demonstrate what Bar
Counsel’s policy had been during the time period covering some of the charges. Counsel
for Ms. Jackson deposed Mr. Grossman on November 12, 2020, which Bar Counsel’s
office attended. Because Mr. Grossman resided in Florida at the time of the evidentiary
hearing, Ms. Jackson’s counsel offered portions of his deposition transcript into evidence
pursuant to Maryland Rule 2-419(a)(3)(B). This rule permits the deposition of a witness
to “be used by any party for any purpose against any other party who was present or
represented at the taking of the deposition or who had due notice thereof, if the court
finds: . . . that the witness is out of the State, unless it appears that the absence of the witness
was procured by the party offering the deposition.” The hearing judge sustained Bar

                                                11
Judge Hill. As previously noted, the hearing judge found only one violation of Rule

5.5(a)—related to two lines filed in the Yenchochic case discussed below.

       Representation of Michelle Yenchochic

       Michelle Yenchochic retained the Baylor & Jackson law firm for her representation

in an uncontested divorce with her then-husband Roger Diaz. In May 2011, Ms. Baylor

filed the complaint on Ms. Yenchochic’s behalf in the Circuit Court for Montgomery

County. The hearing judge found that Ms. Baylor was Ms. Yenchochic’s counsel of record

for the duration of her case. Ms. Baylor’s assistant served as the liaison with the client. To

Ms. Yenchochic’s recollection, she only worked with two attorneys—Ms. Baylor and later,

Tiffany Sims—both of whom were licensed to practice in Maryland. Ms. Sims appeared

on behalf of Ms. Yenchochic at her divorce proceedings in December 2012 and January




Counsel’s objection to the introduction of Mr. Grossman’s deposition transcript, reasoning
that the witness could have “Zoomed in from Naples.” Ms. Jackson excepts to the hearing
judge’s failure to admit the deposition testimony into evidence. We sustain this exception.
Ms. Jackson was entitled to admit Mr. Grossman’s deposition transcript pursuant to
Maryland Rule 2-419(a)(3)(B) because the deposition was properly noted, Bar Counsel
attended the deposition, Mr. Grossman was out of the State, and Ms. Jackson did not
procure his absence. There is no “Zoom exception” to the witness unavailability rules, and
Ms. Jackson was entitled to rely upon the Maryland Rules as written.

        Mr. Grossman’s deposition testimony highlights the policy changes in the Office of
Bar Counsel during the period between Ms. Ridgell’s 2015 visit to Ms. Jackson’s office
and the filing of charges in this matter in 2020. Mr. Grossman acknowledged that “there
were a number of ways that I pursued [the job of protecting the public.]” Although “one
way was to prosecute those who violated the Rules of Professional Conduct[,] . . . another
way was to educate lawyers on their ethical obligations so that they wouldn’t have to get
into trouble and the public would be protected in that way.” When asked whether staff
counsel such as Ms. Ridgell would “have occasion to engage in a dialogue with attorneys
to help them meet their ethical obligations,” Mr. Grossman confirmed that such a practice
“would happen” during his tenure as Bar Counsel.

                                             12
2013. The hearing judge found that Ms. Sims properly appeared in Ms. Yenchochic’s

divorce proceeding, obtained a judgment of absolute divorce on her client’s behalf, and

closed the case.

       The hearing judge found that Ms. Jackson had no contact with Ms. Yenchochic

regarding her divorce case. Ms. Yenchochic testified that she “never dealt with Dawn

Jackson,” “never met her,” “never spoke to her,” never exchanged emails with her, and had

no knowledge of her participation in any aspect of the divorce proceedings.

       The only involvement that Ms. Jackson had with Ms. Yenchochic’s case involved

the filing of two lines bearing Ms. Jackson’s signature—one in March 2012 and a second

in September 2012—requesting the reissuance of summons, after Ms. Baylor encountered

difficulty serving Mr. Diaz. The hearing judge found that Ms. Jackson had no recollection

of the Yenchochic case “at all[,]” nor did she recall signing the forms “close to a decade

ago.” The hearing judge credited Ms. Jackson’s testimony that, amid the SEC scandal, her

life in 2012 “was a blur. I was literally a zombie trying to keep everything together.” The

hearing judge found that Ms. Jackson had no idea as to how her signature was included on

the two lines that were filed “close to a decade ago” and that her lack of memory was “very

reasonable.” Despite her lack of recollection, the hearing judge determined that Ms.

Jackson “admitted to the authenticity of her signature.”

       Ms. Jackson’s sole exception to the hearing judge’s factual findings in this matter

relates to his finding that Ms. Jackson signed the lines requesting the reissuance of a

summons in the Yenchochic case. She argues that Bar Counsel failed to meet its burden

of proving by clear and convincing evidence that she, in fact, signed the forms. She


                                            13
contends that the hearing judge’s findings on this point are somewhat inconsistent, noting

that the hearing judge found that, given the passage of time, it places Ms. Jackson in “the

awkward position of trying to defend her actions when, in fact, she cannot recall them

either.” She points out that the hearing judge found her “recollection or lack thereof to be

very reasonable” and recognized the difficulty that this posed in his fact finding. Although

this is a close case given Bar Counsel’s burden, we overrule Ms. Jackson’s exception. We

cannot say, on this record, that the hearing judge’s factual finding was clearly erroneous.

Based upon our review of the record, the hearing judge found Ms. Jackson’s testimony to

be very reasonable and credible on every point, including her admission that the signature

on these forms that were executed eight years prior to the hearing appeared to be hers,

which were signed at a chaotic period in her life, the circumstances of which were not of

her own making.6




       6
          Ms. Jackson urges us to exercise our discretion to dismiss these charges based
upon the equitable doctrine of laches. Although we have never applied laches in the context
of an attorney grievance proceeding, we have recognized that the defense may apply where
prejudice to the attorney or other circumstances make it “inequitable to grant the relief
sought.” Attorney Grievance Comm’n v. Penn, 431 Md. 320, 335 (2013) (citations
omitted). Although this is a closer case than those in which we have previously considered
the equitable defense, see e.g., id.; Attorney Grievance Commission v. Cassilly, 476 Md.
309 (2021); Attorney Grievance Commission v. Kahn, 290 Md. 654 (1981); Anne Arundel
Bar Association v. Collins, 272 Md. 578 (1974), we decline to apply the doctrine here,
given that we have considered Bar Counsel’s extraordinary delay in pursuing charges
against Ms. Jackson as part of the mitigating factors in this case, and are exercising our
discretion to impose no sanction in this case.

                                            14
                                                 II

                             Hearing Judge’s Conclusions of Law

          At the start of the evidentiary hearing, Bar Counsel voluntarily dismissed charges

against Ms. Jackson for violations of Rules 1.1 and 1.3. As previously noted, the hearing

judge determined that Bar Counsel failed to meet its burden of establishing by clear and

convincing evidence that Ms. Jackson violated Rules 1.4, 1.16, 3.3, 3.4, 5.1, 5.3, 8.1(a),

8.4(a), (b), (c), and (d), and BOP § 10-206 and BOP § 10-601 pertaining to the unauthorized

practice of law. The hearing judge concluded that the only violation that Bar Counsel

established was a violation of Rule 5.5(a)—arising from Ms. Jackson filing two lines in the

Yenchochic case requesting the reissuance of a summons. Based upon this act, the hearing

judge determined that Ms. Jackson “did to the lowest degree engage in the unauthorized

practice of law by signing a [l]ine.” Reiterating that the act of filing of a “[l]ine is a highly

technical act,” the hearing judge concluded that it was nonetheless a violation of Rule

5.5(a).

          We conduct a de novo review of the hearing judge’s conclusions of law. Md. Rule

19-740(b)(1).      Neither party filed exceptions to the majority of the hearing judge’s

conclusions that there was insufficient evidence to find a violation of the professional rules

as charged. With respect to the legal conclusions for which no exceptions were filed by

either party, based upon our independent review of the record, we agree with the hearing

judge’s conclusions that Bar Counsel failed to establish a violation of these rules by clear

and convincing evidence, and we see no reason to elaborate further. We shall focus on the

conclusion of law for which exceptions have been lodged.


                                               15
       Both parties have filed exceptions to the hearing judge’s conclusions concerning

Rule 5.5. Notwithstanding the hearing judge’s characterization of the violation as being a

“highly technical” one, Ms. Jackson excepts to the hearing judge’s conclusion that she

violated the rule at all. Bar Counsel excepts to the hearing judge’s failure to find more

violations of Rule 5.5 based upon the undisputed facts. Bar Counsel also excepts to the

hearing judge’s failure to find a violation of Rule 8.4(a), (b), and (d), as well as BOP §§ 10-

601 and 10-206. We start our discussion with Rule 5.5—the flagship violation from which

all other charges and exceptions flow.

       Rule 5.5 – The Unauthorized Practice of Law

       The crux of this attorney grievance case involves Rule 5.5 and the applicable

provisions of the Business Occupations and Professions Article of the Maryland Code,7

which prohibit attorneys who are not licensed in this State from engaging in the practice of

law unless permitted by an exception set forth in the rule or statute.

       Rule 5.5 provides in pertinent part:

       (a)    An attorney shall not practice law in a jurisdiction in violation of the
              regulation of the legal profession in that jurisdiction, or assist another
              in doing so.

       (b)    An attorney who is not admitted to practice in this jurisdiction shall
              not:




       7
         BOP § 10-206(a) states that “[e]xcept as otherwise provided by law, before an
individual may practice law in the State, the individual shall: (1) be admitted to the Bar;
and (2) meet any requirements that the Court of Appeals may set by rule.” BOP § 10-
601(a) states that “[e]xcept as otherwise provided by law, a person may not practice,
attempt to practice, or offer to practice law in the State unless admitted to the Bar.”

                                              16
             (1)    except as authorized by these Rules or other law, establish an
                    office or other systematic and continuous presence in this
                    jurisdiction for the practice of law; or

             (2)    hold out to the public or otherwise represent that the attorney
                    is admitted to practice law in this jurisdiction.

      Rule 5.5 has four basic components.8 First, paragraphs (a) and (b) set out the general

prohibitions against non-Maryland barred attorneys engaging in or assisting in the




      8
       As noted, Rule 5.5(c), (d), and (e) permits an attorney who is not admitted in
Maryland to provide legal services in the State only under the following circumstances:

      (c)    An attorney admitted in another United States jurisdiction, and not
             disbarred or suspended from practice in any jurisdiction, may provide
             legal services on a temporary basis in this jurisdiction that:

             (1)    are undertaken in association with an attorney who is admitted
                    to practice in this jurisdiction and who actively participates in
                    the matter;

             (2)    are in or reasonably related to a pending or potential
                    proceeding before a tribunal in this or another jurisdiction, if
                    the attorney, or a person the attorney is assisting, is authorized
                    by law or order to appear in such proceeding or reasonably
                    expects to be so authorized;

             (3)    are in or reasonably related to a pending or potential
                    arbitration, mediation, or other alternative dispute resolution
                    proceeding in this or another jurisdiction, if the services arise
                    out of or are reasonably related to the attorney’s practice in a
                    jurisdiction in which the attorney is admitted to practice and
                    are not services for which the forum requires pro hac vice
                    admission; or

             (4)    are not within subsections (c)(2) or (c)(3) of this Rule and arise
                    out of or are reasonably related to the attorney’s practice in a
                    jurisdiction in which the attorney is admitted to practice.


                                            17
(d)    An attorney admitted in another United States jurisdiction, and not
       disbarred or suspended from practice in any jurisdiction, may provide
       legal services in this jurisdiction that:

       (1)    are provided to the attorney’s employer or its organizational
              affiliates and are not services for which the forum requires pro
              hac vice admission; or

       (2)    are services that the attorney is authorized to provide by federal
              law or other law of this jurisdiction.

(e)(1) In this section, “foreign attorney” means an attorney who (A) is not
       admitted to practice law in any United States jurisdiction, (B) is a
       member in good standing or a recognized legal profession in a country
       other than the United States and, as such, is authorized to practice law
       in that country, (C) is subject to effective regulation and discipline by
       a duly constituted professional body or a public authority of that
       country, and (D) has not been disbarred or suspended from the
       practice of law in any jurisdiction of the United States.

  (2) A foreign attorney may not establish an office or other systematic and
      continuous presence in this State for the practice of law, or hold out
      to the public or otherwise represent that the attorney is admitted to
      practice law in this State. Any violation of this provision or any
      material misrepresentation regarding the requirements in subsection
      (e)(1) of this Rule by the foreign attorney will subject the foreign
      attorney to liability for the unauthorized practice of law.

  (3) A foreign attorney, with respect to any matter, may (A) act as a
      consultant to a Maryland attorney on the law and practice in a country
      in which the foreign attorney is admitted to practice, including
      principles of international law recognized and enforced in that country
      and (B) in association with a Maryland attorney who actively
      participates in the matter, participate in discussions with a client of the
      Maryland attorney or with other persons involved with the matter,
      provided that the Maryland attorney shall remain fully responsible to
      the client for all advice and other conduct by the foreign attorney with
      respect to the matter.


                                      18
unauthorized practice of law, representing to the public that they are licensed in the

jurisdiction, or establishing an office in the State. Second, paragraph (c) relaxes these

prohibitions somewhat by allowing attorneys admitted in any United States jurisdiction

(and not disbarred or suspended in any jurisdiction) to provide legal services on a

temporary basis under certain enumerated conditions (“temporary services exception”).

Third, paragraph (d) provides that an attorney admitted in another United States jurisdiction

may provide legal services in Maryland that are provided to the attorney’s employer or

affiliate organization (“in-house counsel exception”) or services that the attorney is

authorized to provide under federal law (“federal practice exception”) or law of this State

(“state law exception”).9 Finally, paragraph (e) provides certain exceptions for “foreign

attorneys” who are not admitted to practice law in any United States jurisdiction but who

are members in good standing of a recognized legal profession in a country other than the

United States.

       In this case, Ms. Jackson argues that her office does not run afoul of Rule 5.5(a) and

(b) because as a member of the Bar of the District of Columbia, her practice falls within

the federal practice exception set forth in Rule 5.5(d). We will consider the application of

the federal practice exception as part of our discussion of the Rule. But first, we start with

the hearing judge’s conclusions pertaining to Rule 5.5, starting with his conclusions related

to the client-specific matter, followed by his conclusions related to Ms. Jackson’s conduct

generally by maintaining a practice in Maryland.


       9
         BOP § 10-206(b) provides some state law exceptions to the unauthorized practice
of law that are not pertinent here.

                                             19
              A. Rule 5.5(a) – Charges Arising from the Reissuance of a Summons
       The only violation of Rule 5.5 that the hearing judge found related to Ms. Jackson’s

conduct in filing the two lines requesting the reissuance of a summons in the uncontested

Yenchochic divorce case in 2012 after Ms. Baylor’s departure from the firm. The hearing

judge determined that Bar Counsel met its burden of proving that Ms. Jackson signed the

summons reissuance lines, concluding that Ms. Jackson sufficiently authenticated her

signature by acknowledging that, although she did not recall signing them, the signatures

“appeared” to be hers. Based upon this authentication, the hearing judge concluded that

Ms. Jackson, “by her own admission did compose a ‘form that was filed in a court.’” The

hearing judge concluded that such an act fell within the statutory definition of the “practice

of law.” However, in reaching his conclusion, the hearing judge noted that “pro se parties

file these same types of forms daily” and pointed out that “no degree of legal experience

or knowledge is required to file a [l]ine to reissue [a summons].”

       Ms. Jackson excepts to the hearing judge’s conclusion that signing a line requesting

that a summons be reissued constitutes the practice of law. Ms. Jackson points out that the

hearing judge found the violation to be a technical one and observed that “no degree of

legal experience or knowledge is required to file a line to reissue” a summons. Ms. Jackson

also notes that the hearing judge found no evidence showing that she fundamentally

participated in material elements” of this or any other case.

       We agree with the hearing judge’s characterization of the act of filing a pro forma

line requesting the issuance of a summons as being a violation of Rule 5.5(a) in the most

technical sense. The preparation of such a document does not require any degree of legal


                                             20
experience, knowledge, or training. Nor is such a document considered to be a “pleading”

as defined by the Maryland Rules. See Md. Rule 1-202(v). However, a line is a paper filed

with the court. See Md. Rule 1-202(t). The Maryland Rules require that “[e]very pleading

and paper of a party represented by an attorney shall be signed by at least one attorney who

has been admitted to practice law in this State . . . .” Md. Rule 1-311(a). Ms. Jackson

caused a line to be filed bearing her signature. We determine that this act of signing and

filing the line constituted a violation of the Maryland Rules in violation of Rule 5.5(a) and

overrule her exception.

           B. Rule 5.5(a) and (b) – Charges Related to Ms. Jackson’s Practice Generally

       Turning to Bar Counsel’s charges that relate to Ms. Jackson’s practice generally,

the hearing judge concluded that Bar Counsel had not proven that Ms. Jackson violated

Rule 5.5 by generally engaging in the unauthorized practice of law. Concerning testimony

from Ms. Jackson and the Maryland attorneys in the law firm that they would engage in

general interoffice discussions, the hearing judge concluded as follows:

       Regarding [Ms. Jackson’s] advice or discussing matters with a Maryland
       attorney, the [c]ourt finds no violation. There is nothing in the Rules that
       prohibit[s] a Maryland attorney from seeking the opinion of a non-Maryland
       barred attorney. Therefore, the [c]ourt finds there is no violation to providing
       advice to a barred Maryland attorney.

       As for Bar Counsel’s Rule 5.5 charges related to Ms. Jackson’s physical presence

in Maryland, the hearing judge concluded that Bar Counsel had not met its burden in

proving that Ms. Jackson “maintained a systematic and continuous presence in Maryland

for the practice of law[.]” The hearing judge noted that, although Ms. Jackson “maintained

an office for the practice of law” in Maryland, which was also the firm’s address, “there


                                             21
was no evidence that [Ms. Jackson] held herself out as a Maryland attorney.” The hearing

judge also pointed out that “[a]t all times, she had a Maryland attorney on staff” and

observed that “[a]nyone in the public who saw the firm listed in the lobby of the building,

website, advertising, and/or business cards could meet and consult with a Maryland

attorney.” (Cleaned up). The hearing judge commented on the fact that, “although going

back years, [Bar Counsel] did not produce one witness who testified they were told [that

Ms. Jackson] was a Maryland attorney or sat and consulted with [Ms. Jackson] in the

Maryland office.” In reaching his conclusion, the hearing judge also found it noteworthy

that Ms. Ridgell met with Ms. Jackson in 2015 and that the Office of Bar Counsel was

aware that Ms. Jackson had established her office in Maryland by that time. The hearing

judge pointed out that Bar Counsel had not called their former colleague to testify in this

matter. The hearing judge commented that, despite Ms. Ridgell’s knowledge of Ms.

Jackson’s office and physical presence in the State, she did not take any action to stop it or

to follow up to ensure that “no systematic presence occurred.”

       Bar Counsel excepts to the hearing judge’s failure to find additional Rule 5.5

violations over and above the technical violation involving the lines for reissuance of the

summons. For ease of discussion, we categorize Bar Counsel’s exceptions into three

buckets of alleged misconduct based upon undisputed facts. In the first exceptions bucket,

Bar Counsel contends that the hearing judge erred by failing to conclude that Ms. Jackson

actually engaged in the unauthorized practice of law. In the second bucket, Bar Counsel

asserts that the hearing judge erred in failing to conclude that Ms. Jackson held herself out

to the public as being admitted to practice law in Maryland. In the third and final bucket,


                                             22
Bar Counsel asserts that the hearing judge erred in failing to conclude that Ms. Jackson

violated Rule 5.5(b)(1) by maintaining an office in Maryland.10

             1. Bar Counsel’s Exceptions Related to Rule 5.5(a) Charges that
                Ms. Jackson Engaged in the “Unauthorized Practice of Law”
       Bar Counsel contends that Ms. Jackson engaged in the unauthorized practice of law

in violation of Rule 5.5(a) by: (1) determining fees to be charged by the Maryland attorneys

in the law firm for Maryland cases; (2) preparing settlement sheets in Maryland cases that

itemized expenses and documented the clients’ recovery; and (3) attending settlement

conferences or mediations in Maryland cases. Bar Counsel contends that these “undisputed

facts provide additional grounds for violations of Rule 5.5(a).” For these undisputed facts

to form the basis of a Rule 5.5 violation, we must first determine whether such acts

constitute the “practice of law.”

       Although Rule 5.5 prohibits the unauthorized practice of law, it doesn’t define it,

and with good reason. We have “found it difficult to craft an all-encompassing definition.”

Attorney Grievance Comm’n v. Hallmon, 343 Md. 390, 397 (1986) (cleaned up). This

Court determines what constitutes the “practice of law.”11 To determine what is the


       10
           We determine that it is particularly appropriate to compartmentalize Bar
Counsel’s exceptions in this manner given the unique and significant mitigating factors in
this case (including the fact that, for years, the Office of Bar Counsel was not only aware
of Ms. Jackson’s Maryland office, but had made specific recommendations for how to
maintain it), as well as the fact that under our current rules and case law, there are
exceptions where an attorney who is not admitted in Maryland, may nonetheless maintain
an office for the practice of law and not run afoul of the prohibition in Rule 5.5(b)(2) against
holding oneself out as a Maryland lawyer.
       11
          BOP § 10-101(h)(1) also identifies certain conduct as constituting the “practice
[of] law.” Specifically, the statute defines the phrase “Practice law” as “engag[ing] in any
of the following activities: (i) giving legal advice; (ii) representing another person before a

                                              23
practice of law, we look at the facts of each case and determine whether they “fall within

the fair intendment of the term.” Id. (cleaned up). As we recently stated in Attorney

Grievance Commission v. Maldonado,

       [t]o determine whether an individual has engaged in the practice of law, the
       focus of the inquiry should be on whether the activity in question required
       legal knowledge and skill in order to apply legal principles and precedent.
       The unauthorized practice of law includes utilizing legal education, training,
       and experience to apply the special analysis of the profession to a client’s
       problem. Where trial work is not involved but the preparation of legal
       documents, their interpretation, the giving of legal advice, or the application
       of legal principles to problems of any complexity, is involved, these activities
       are still the practice of law.

463 Md. 11, 43 (2019) (internal quotations and citations omitted).

       Based upon our review of this record, we determine that Bar Counsel has failed to

prove by clear and convincing evidence that Ms. Jackson engaged in the unauthorized


unit of the State government or of a political subdivision; or (iii) performing any other
service that the Court of Appeals defines as practicing law.” (Emphasis added). In other
words, although the statute provides some basic definitions as far as what constitutes the
practice of law, it recognizes that for any other conduct, it is this Court’s role to define it.
We have described the role of the Legislature and the Court of Appeals in connection with
defining the practice of law as follows:

       Under our constitutional system of separation of powers, the determination
       of what constitutes the practice of law and the regulation of the practice and
       of its practitioners is, and essentially and appropriately should be a function
       of the judicial branch of the government. In many States it has been held that
       the legislative branch cannot constitutionally exercise that judicial function
       although it may make implementing regulations. In Maryland there has
       always been a comfortable accommodation in this area . . . . The legislature
       has forbidden the practice of law by one not a lawyer . . . but it consistently
       has recognized that the courts can and should decide in any instance
       presented what does and does not constitute the practice of law.

Public Service Comm’n v. Hahn Transp., Inc., 253 Md. 571, 583 (1969) (internal citations
omitted).

                                              24
practice of law through her performance of administrative functions related to the operation

of the law firm. Ms. Jackson was in charge of hiring attorneys, determining their salary,

and approving leave. As part of her administrative functions, she established the hourly

rates for associate-attorneys employed by the firm. She tracked expenses incurred by the

firm and provided the information to the Maryland attorneys so that they could assist their

clients in understanding their potential recovery. Ms. Jackson testified that she “did not

have any involvement in handling Maryland cases,” but that through the performance of

the firm’s administrative duties, she managed the disbursement process and assisted her

colleagues with calculating the clients’ net recovery after deducting contingency fees, liens,

and case expenses.

       Bar Counsel argues that Ms. Jackson’s preparation of settlement sheets for clients

of the firm constituted the practice of law. Stripped of its label, a “settlement sheet”

typically consists of a document prepared using basic bookkeeping functions—deducting

expenses and fees from a gross recovery number.12 None of these administrative or



       12
          In support of its argument that Ms. Jackson’s preparation of settlement sheets
constitutes the practice of law, Bar Counsel attempts to equate the act of preparing a
settlement sheet with the act of settling cases or preparing settlement agreements. We have
previously determined that the act of “[s]ettling cases is the practice of law.” See, e.g.,
Attorney Grievance Comm’n v. Sperling, 459 Md. 194, 251 (2018). When an attorney
engages in settlement discussions with another party or his or her client, such conduct
necessarily involves analyzing legal issues, including assessing the strengths and
weaknesses of a client’s particular position, and providing advice to the client concerning
settlement options. Here, there is no evidence that Ms. Jackson settled cases, or provided
any legal advice to any clients of the law firm on any case or matter arising in Maryland.
We determine that, based upon the facts proven by Bar Counsel here (or a lack thereof),
Ms. Jackson’s administrative or bookkeeping function in preparing settlement sheets for
clients of the firm, without more, did not constitute the practice of law.

                                             25
bookkeeping functions require applying legal knowledge or skill, providing legal advice,

or applying legal principles to problems of any complexity. Indeed, these functions are

routinely performed by non-lawyers in office management positions. We determine that

the cases relied upon by Bar Counsel to argue that a Rule 5.5(a) violation arising from Ms.

Jackson’s performance of these administrative functions are inapposite and factually

distinguishable. See Attorney Grievance Comm’n v. Barton, 442 Md. 91, 116–17 (2015)

(concluding that the attorney violated Rule 5.3(a), (b), and (c) by failing to supervise a non-

lawyer who met with clients, quoted fees, provided legal advice, and held himself out as

an attorney); Attorney Grievance Comm’n v. Zhang, 440 Md. 128, 167 (2014) (concluding

that a Maryland attorney violated Rule 5.5(a) by representing a client in a divorce

proceeding in Virginia by drafting and preparing pleadings to be filed, participating in

settlement negotiations, and preparing for hearings).

       With respect to Bar Counsel’s exception to the hearing judge’s failure to find a

violation of Rule 5.5(a) arising from Ms. Jackson’s attendance at Maryland settlement

conferences and mediations that were also attended by Maryland attorneys who were

representing their clients, we similarly overrule this exception.        In response to Ms.

Jackson’s request for admissions, Bar Counsel admitted that it “had no evidence that [Ms.

Jackson] attended proceedings as counsel before any Maryland Court.” Although Ms.

Jackson attended some private mediations in Maryland cases, she attended them in the

presence of Maryland lawyers, Victoria Adegoke and Tiffany Sims, both of whom testified

that Ms. Jackson never held herself out as counsel to any party, and she was always

accompanied by a licensed Maryland attorney who was handling the case. In other


                                              26
instances, the undisputed evidence reflected that Ms. Jackson attended settlement

conferences with her mentor, Stan Brown, a Maryland attorney who represented crime

victims, to shadow or learn from Mr. Brown within the legal practice area of negligent

security claims. We overrule Bar Counsel’s exception that the hearing judge should have

found additional Rule 5.5(a) violations based upon this record.13

              2. Bar Counsel’s Exceptions Relating to Rule 5.5(b)(2) Charges that Ms.
                 Jackson “Held Herself Out to the Public” as a Maryland Lawyer

       Bar Counsel excepts to the hearing judge’s failure to conclude that Ms. Jackson

violated Rule 5.5(a) and (b) by “holding herself out as a Maryland attorney.” Bar Counsel



       13
          In addition to the performance of administrative functions, Bar Counsel relies on
Attorney Grievance Commission v. Harper and Kemp, 356 Md. 53 (1999) (“Harper”), for
the proposition that “[t]his Court’s jurisprudence supports the conclusion that Ms.
Jackson’s operation of the law firm from the Maryland office constitutes the unauthorized
practice of law under Rule 5.5(a).” In Harper, we found that a Maryland attorney assisted
a non-Maryland attorney in the unauthorized practice of law in violation of Rule 5.5(a). In
that case, Bar Counsel asserted a “legal theory” of the unauthorized practice of law—“that
the lawyer who is admitted in another jurisdiction, but who is not admitted in Maryland,
may not practice law in Maryland in partnership with a Maryland attorney, out of an office
maintained by the partnership in Maryland, unless the Maryland attorney supervises the
work of the unadmitted lawyer.” Id. at 61–62. We pointed out, however that both
respondent attorneys accepted Bar Counsel’s legal analysis, and as such, we had “no
occasion in this matter to explore the theory further.” Id. at 62 (emphasis added). In
addition to failing to challenge Bar Counsel’s legal premise, the non-admitted attorney,
Mr. Harper, did not file any exceptions on the “principal issue” involving the unauthorized
practice of law, and he limited his exceptions to challenging the sufficiency of the evidence
to support two of the client-specific charges. Id. At oral argument, Mr. Harper only
addressed the more global charge involving the unauthorized practice of law by making a
factual argument that he was, in fact, supervised by the Maryland barred attorney, Mr.
Kemp. Id. On the facts of that case, we rejected Mr. Harper’s factual argument. Given
the respondents’ acceptance of Bar Counsel’s theory in that case, and their failure to file
exceptions to the legal conclusions of a Rule 5.5(a) violation on that point, we are not
persuaded that Harper dictates a finding of a Rule 5.5(a) violation under the unique facts
of this case.

                                             27
asserts that “the undisputed facts establish[] that, between 2014 and 2020, [Ms. Jackson]

violated Rule 5.5(a) and (b) when she . . . held herself out to the public as being admitted

to practice law in Maryland.” Bar Counsel bases its assertion on the following facts: (1)

from 2014 to 2015, Ms. Jackson’s letterhead, business cards, email signature, and website

did not disclose or identify her jurisdictional limitation; (2) from 2014 until the present, the

law firm office signage (specifically, the sign in the lobby of the office building, the office

suite door, and a sign inside the office) has not identified Ms. Jackson’s jurisdictional

limitation; and (3) in 2020, the law firm’s website included a link to an Avvo.com profile

that failed to state her jurisdictional limitations yet offered personal injury services.14

       We shall sustain Bar Counsel’s exception to the hearing judge’s failure to find that

Ms. Jackson violated Rule 5.5(b)(2) in the 2014–2015 time period (prior to her meeting

with Senior Assistant Bar Counsel) during which time she had not placed jurisdictional

limitations on her letterhead, business card, email signature, and website. Based on this

record, we overrule Bar Counsel’s exception to the hearing judge’s failure to find Rule

5.5(a) and (b) violations because the law firm’s office signage did not contain Ms.



       14
          In addition to these facts, Bar Counsel identifies additional undisputed facts related
to Ms. Jackson’s physical presence in Maryland which Bar Counsel contends support a
violation of Rule 5.5(b)(2). These facts are that: (1) between 2014 and 2019, Ms. Jackson
was the sole owner of Jackson & Associates; (2) between 2014 until 2020, Jackson &
Associates’ only office location was in Maryland; and (3) Ms. Jackson physically practiced
law from her office and routinely met with clients. As we discuss in this opinion, although
Ms. Jackson’s conduct in establishing an office in Maryland and practicing law from that
location violated Rule 5.5(b)(1), we do not conclude, based upon this record, that Ms.
Jackson, through her physical presence alone, “held herself out to the public or otherwise
represent[ed]” that she is a Maryland lawyer. We overrule Bar Counsel’s exception to a
finding of a Rule 5.5(b)(2) violation based upon her presence alone.

                                              28
Jackson’s jurisdictional limitation, and the firm’s website only contained Ms. Jackson’s

jurisdictional limitation under the attorney’s profiles and not elsewhere on the website prior

to the website being updated in 2019. As the hearing judge observed, the law firm employs

three lawyers barred in Maryland. A client or prospective client who visits the office may

meet with a Maryland lawyer to discuss Maryland legal matters. Given the facts and

circumstances of this case—including that Ms. Jackson implemented the jurisdictional

limitations suggested by Senior Assistant Bar Counsel in 2015, that the firm employs

Maryland attorneys, and that the hearing judge found that Bar Counsel failed to establish

any evidence that Ms. Jackson has engaged in the unauthorized practice of law, or has

otherwise held herself out to the public as a Maryland lawyer despite her physical presence

here for the past six years—we agree with the hearing judge’s conclusion that Bar Counsel

failed to prove that the law firm signage or website established a violation of Rule 5.5(a)

or (b).

          Nor will we find a violation of Rule 5.5(a) or (b) based upon the fact that a third-

party website, Avvo.com, did not specify Ms. Jackson’s jurisdictional limitation. Again,

Ms. Jackson made the changes suggested by Senior Assistant Bar Counsel to reflect her

jurisdictional limitations. The hearing judge found that Ms. Jackson did not create the

Avvo.com profile and did not review the profile to make sure it noted that she was only

barred in the District of Columbia. After this matter was brought to Ms. Jackson’s attention

in the context of this disciplinary proceeding, the Avvo.com profile was changed and

currently lists Ms. Jackson’s jurisdictional limitation.




                                               29
             3. Bar Counsel’s Exceptions Relating to Rule 5.5(b)(1) Charges
                Related to Ms. Jackson’s Physical Presence in Maryland

      This takes us to Bar Counsel’s final exceptions bucket related to Rule 5.5—its

assertion that the hearing judge erred in failing to find that Ms. Jackson’s conduct in

establishing an office in Maryland violated Rule 5.5(b)(1). As we previously noted, this

subparagraph states the general rule that, unless “authorized by these Rules or other law,”

an attorney who is not admitted in Maryland shall not “establish an office or other

systematic and continuous presence” in Maryland for the practice of law. The rule, as

currently written, prohibits an attorney who is not admitted in Maryland from maintaining

an office in the State or maintaining some other “continuous and systematic presence,”

unless one of the enumerated exceptions applies.

      Ms. Jackson argues that her practice falls within the federal practice exception set

forth in Rule 5.5(d)(2). Ms. Jackson points out that attorneys who limit their practice to

matters arising under federal laws in federal courts or federal agencies routinely practice

from offices in Maryland without admission into the Maryland Bar.               Cf. Attorney

Grievance Comm’n v. Tatung, 476 Md. 45 (2021). Ms. Jackson contends that, by limiting

her practice to cases and matters arising in the District of Columbia or other federal courts,

she falls within the federal practice exception. Like bankruptcy and federal tax courts, she

points out that District of Columbia courts were authorized by Congress under Article I of

the United States Constitution, are funded entirely by the federal government, and are

staffed with judges appointed by the President of the United States.




                                             30
      We disagree with Ms. Jackson’s interpretation of the federal practice exception and

decline to hold that it applies to all non-Maryland barred attorneys who are licensed in the

District of Columbia, as we determine that such an interpretation would expand the

exception beyond its plain language, as well as its purpose and intent.

      The federal practice exception, Rule 5.5(d)(2), provides that “[a]n attorney admitted

in another United States jurisdiction, and not disbarred or suspended from practice in any

jurisdiction, may provide legal services in this jurisdiction that . . . are services that the

attorney is authorized to provide by federal law or other law of this jurisdiction.”

(Emphasis added). Paragraph (d)(2) permits an attorney to provide legal services in a

jurisdiction in which the attorney is admitted, if authorized by federal or other law, court

rules, executive regulations, or jurisdictional precedents. See Md. Rule 5.5, cmts. [15]

and [18]. Under the plain language of the statute, if a federal court or federal agency

authorizes an individual to appear in its court or in an administrative proceeding in

Maryland without being licensed in Maryland, our professional rules permit such conduct.

      The language in our Rule 5.5, as well as the comments thereto, are substantially

similar to the language of the Ethics 2000 Amendments to the ABA Model Rules. The

federal practice exception was adopted in response to a 1963 Supreme Court decision,

Sperry v. Florida, 373 U.S. 379 (1963). In that case, Mr. Sperry, a non-attorney, practiced

patent law in Tampa, Florida without admission to the Florida Bar or any other state bar.

Mr. Sperry, however, was licensed to practice before the U.S. Patent and Trademark

Office (“USPTO”). Id. at 381. The Florida Bar brought suit to enjoin Mr. Sperry’s

conduct on the ground that it constituted the unauthorized practice of law. Id. at 383.


                                             31
Although the Court did not question the determination that, under Florida law, preparing

and prosecuting patent applications for others constituted practicing law, and that Florida

had a substantial interest in regulating the practice of law within the State, it could not

validly prohibit this “practice” because Congress had given the Commission of Patents

the authority to promulgate “regulations governing the recognition and conduct of agents,

attorneys, or other persons representing applicants or other parties before the Patent

Office.” Id. at 384. Accordingly, the Court concluded that state law must “yield” when

it is incompatible with federal law. Id. at 383–84.

      Based upon the Sperry decision, the federal practice exception (sometimes referred

to as the “federal overlay” exception) was developed in recognition that, for those who

limit their practice to federal law, federal law may preempt a state’s power to regulate the

practice within its geographic borders. See also Surrick v. Killion, 449 F.3d 520 (3d Cir.

2006) (holding that the suspension of an attorney by a state supreme court cannot override

the federal district court’s power to authorize an attorney to maintain a law office in the

state dedicated exclusively to his practice in federal court); Augustine v. Dep’t of Veterans

Affairs, 429 F.3d 1334 (Fed. Cir. 2005) (holding that federal law, not state law, controls

whether an attorney who is not licensed in a state may represent the claimant and recover

statutory fees in a federal administrative proceeding); In re Desilets, 291 F.3d 925 (6th

Cir. 2002) (Texas attorney who was not admitted in Michigan, and who had an office in

Michigan was permitted to practice in the federal bankruptcy court in Michigan because

he was admitted to practice before the federal bankruptcy court in that state).




                                            32
       The District of Columbia courts are courts of general jurisdiction that are physically

located within the geographic boundaries of the District. The preemption concerns that

precipitated the enactment of the federal practice or federal overlay exception in Rule

5.5(d)(2) (as articulated by the Supreme Court in Sperry) are not present when an

individual is licensed to practice law in the District of Columbia and practices in the courts

located there. Unlike the United States District Court for the District of Maryland, the

United States Bankruptcy Court for the District of Maryland, or a federal administrative

agency located in Maryland, the courts established in the District of Columbia are not

located within our geographic borders, and therefore do not trigger any federal overlay

concerns. We decline to interpret the federal practice exception in a manner that is

inconsistent with its plain language,15 or its purpose or intent.

       Because we have determined that Ms. Jackson’s physical presence in Maryland did

not fall within the federal practice exception (or any other exception), we are constrained

to give effect to the plain language of Rule 5.5(b)(1) as presently adopted, and to sustain

Bar Counsel’s exception that Ms. Jackson’s conduct in maintaining an office in our State

was in violation of that rule.

       Although we are constrained to apply the plain language of the Rule, the facts of

this case (and changes to the modern practice of law) have caused us to reflect on its

continued wisdom. Specifically, we question whether a rigid prohibition based solely


       15
          Under a plain language analysis of the exception, of course, there is no “federal
law” that authorizes an individual who is licensed by the District of Columbia Bar to
practice in its courts of general jurisdiction to also practice law in Maryland. See Md. Rule
5.5(d)(2).

                                             33
upon geographic considerations of physical presence remains an appropriate litmus test

for determining whether an individual is engaged in the unauthorized practice of law in

our State. As discussed below, we observe that some states have departed from this

formalistic approach.

       Rule 5.5 – The Modern Treatment of “Physical Presence” Adopted by Some of
       Our Sister Supreme Courts

       As previously noted, Maryland Rule 5.5 is substantially similar to the language of

the Ethics 2000 Amendments to the ABA Model Rules of Professional Conduct. The

annotations to ABA Model Rule 5.5 point out that, “[a]lthough not reflected in the Model

Rules, a potentially growing state trend is to permit out-of-state lawyers to maintain an

office in-state so long as they do not practice the host state’s law.” Ann. Mod. Rules Prof.

Cond. § 5.5 (9th Ed. 2019).

       We observe that Arizona Rule of Professional Conduct 5.5(d) provides that:

       A lawyer admitted in another United States jurisdiction, or a lawyer admitted
       in a jurisdiction outside the United States, not disbarred or suspended from
       practice in any jurisdiction, may provide legal services in Arizona that
       exclusively involve by federal law, the law of another jurisdiction, or tribunal
       law.
(Emphasis added). The phrase “law of another jurisdiction” contained in the Arizona Rule

expressly permits a lawyer who is not licensed in Arizona, but is licensed in another state,

to practice the law of the state where he or she is licensed, within the geographic boundaries

of the State of Arizona.

       In New Hampshire, in addition to the in-house counsel exception and the federal

practice exception included in the ABA Model Rule, the New Hampshire Rule of



                                             34
Professional Conduct 5.5(d)(3) contains an additional exception, which permits an attorney

who is barred in a jurisdiction other than New Hampshire to maintain an office or other

continuous and systematic presence in the state to provide legal services that “relate solely

to the law of a jurisdiction in which the lawyer is admitted.” Notably, Comment [3] to the

New Hampshire Rule 5.5 notes in part that:

       Prior versions of Rule 5.5 and our prior interpretations of the Rule assumed
       that attorneys practiced in fixed physical offices and only deal with legal
       issues related to the States in which their offices are located. The increased
       mobility of attorneys, and, in particular, the ability of attorneys to continue
       to communicate with and represent their clients from anywhere in the world,
       are circumstances that were never contemplated by the Rule.

                                              ****

       The assumption that a lawyer must be licensed in New Hampshire simply
       because he or she happens to be present in New Hampshire no longer makes
       sense in all instances. Rather than focusing on where a lawyer is physically
       located, New Hampshire’s modifications to Rule 5.5(b)(1) and (2) and
       adoption of new Rule 5.5(d)(3) clarify that a lawyer who is licensed in
       another jurisdiction but does not practice New Hampshire law need not
       obtain a New Hampshire license to practice law solely because the lawyer is
       present in New Hampshire.

(Emphasis added).

       In Virginia, Comment 4 to Virginia Rule 5.5 states that “[d]espite the foregoing

general prohibition [on the unauthorized practice of law], a Foreign Lawyer16 may establish

an office or other systematic and continuous presence in Virginia if the Foreign Lawyer’s


       16
          The Virginia Rule of Professional Conduct Rule 5.5(d)(1) defines “Foreign
Lawyer” as “a person authorized to practice law by the duly constituted and authorized
governmental body of any State or Territory of the United States or the District of
Columbia, or a foreign nation, but is neither licensed by the Supreme Court of Virginia or
authorized under its rules to practice law generally in the Commonwealth of Virginia, nor
disbarred or suspended from practice in any jurisdiction.”

                                             35
practice is limited to areas which by state or federal law do not require admission to the

Virginia State Bar.” The Virginia Supreme Court has approved a Virginia Ethics Opinion

concluding that,

       foreign lawyers who are licensed to practice in other U.S. jurisdictions and
       based in [a] multi-jurisdictional law firm in Virginia would not be engaging
       in the unauthorized practice of law in violation of Rule 5.5 so long as they
       limit[] their practice to the law of the jurisdiction/s where they are licensed,
       to federal law not involving Virginia law, or to temporary or occasional
       practice as authorized by [certain subsections of Virginia Rule 5.5(d)].

Va. Ethics Op. 1856 (2011; Supreme Court approval 2016).

       Like our colleagues on the New Hampshire Supreme Court, we question whether

the “physical presence” limitations set forth in Rule 5.5(b)(1) continue to strike the

appropriate balance between protecting the public and our profession on the one hand and

recognizing the realities of the modern practice of law on the other.17 As we recently



       17
           The purpose of the attorney professional conduct rules prohibiting the
unauthorized practice of law is “to protect the public from being preyed upon by those not
competent to practice law—from incompetent, unethical, or irresponsible representation.”
Attorney Grievance Comm’n v. Brisbon, 422 Md. 625, 641 (2011) (internal citations
omitted). Even if this Court were to expand the exceptions by which an attorney who is
not licensed in Maryland may maintain an office or physical presence in this State, of
course, the attorney would not be permitted to practice Maryland law. For example, we
have disciplined attorneys who exceed the boundaries of the federal practice exception by
also engaging in the practice of Maryland law. See, e.g., Attorney Grievance Comm’n v.
Ambe, 425 Md. 98 (2012) (reprimanding an attorney after upholding a violation of Rule
5.5(a) where an immigration attorney who maintained an office in Maryland engaged not
only in federal immigration law, but also practiced Maryland tort law, and upholding a
violation of Rule 5.5(b) by failing to clearly indicate on his business cards that he was not
licensed to practice law in Maryland). The requirements of Rule 5.5(a) and (b)(2) require
that an attorney who is not licensed in Maryland exercise caution regarding public
information concerning his or her practice. For example, the attorney must indicate the
limitations of his or her practice on letterhead, business cards, website, etc. See Md. Rules
7.1 and 7.5.

                                             36
observed in Tatung, with the modern digital and electronic advances that have enhanced

professional portability, “it is increasingly possible for an attorney to practice law from a

location other than the jurisdiction in which he or she is licensed.” 476 Md. at 50. Indeed,

the events associated with the COVID-19 pandemic have highlighted the benefits of

professional portability.18 Our current Rule 5.5 does not reflect the reality of a modern,

portable profession. Additionally, in the context of a multi-jurisdictional practice, this case

highlights the challenges posed by a professional rule that equates the “unauthorized practice

of law” solely with physical presence. As written, the rule may create complications for

multi-jurisdictional law firms maintaining an office in Maryland where some lawyers

employed by the law firm are not licensed in Maryland but are licensed to practice in another

jurisdiction.19 For the reasons expressed by the Supreme Court of New Hampshire,

discussed supra, we shall refer this Rule to the Standing Committee on Rules of Practice

and Procedure for consideration and recommendation, as a matter of general policy,

regarding whether an amendment to Rule 5.5(b)(1) may be warranted.



       18
          For example, an attorney who is licensed only in the District of Columbia but
resides in Maryland may have practiced law from his or her home during the pandemic.
We question whether the “unauthorized practice of law” should be triggered based solely
upon a “continuous and systematic presence” if the attorney’s practice is limited to the laws
of the jurisdiction in which he or she is licensed, and there is no evidence that the attorney
is holding himself or herself out as a Maryland attorney.
       19
          Counsel for Ms. Jackson asserts that a formalistic rule based solely on geography
or physical presence might be selectively and unfairly enforced against a smaller multi-
jurisdictional law firm such as Jackson & Associates (with four attorneys, one of whom is
barred in the District of Columbia and three others licensed in Maryland) and not enforced
against a midsize or large multi-jurisdictional firm located in Maryland that may employ
attorneys who work in that office but are licensed in another state in a similar manner.

                                              37
        Bar Counsel’s Exceptions to Hearing Judge’s Failure to Find a Violation of Rule
        8.4 and Section 10-601 of the Business and Occupations Professions Article

        Finally, Bar Counsel has filed exceptions to the hearing judge’s failure to conclude

that Ms. Jackson’s physical presence in Maryland resulted in a violation of Rule 8.4(a),

(b), (d),20 and section 10-601 of the Business and Occupations Professions Article. Bar

Counsel asserts that these rules were violated when Ms. Jackson “established an office in

Maryland for the practice of law and held out to the public that she was authorized to

practice law in Maryland[.]” According to Bar Counsel, Ms. Jackson violated “8.4(b) by

committing a criminal act that reflects adversely on her honesty, trustworthiness, or fitness

as a lawyer[]” and points out that BOP § 10-601 “criminalizes the unauthorized practice of

law.”

        Based upon the unique facts of this case, we overrule Bar Counsel’s exceptions. We

cannot ignore the fact that any violation of Rule 5.5(a) or (b) arising from Ms. Jackson’s

continuous and systematic presence in this State since 2015 was undertaken with


        20
             Rule 8.4 provides, in part:

        It is professional misconduct for an attorney to:

        (a)    violate or attempt to violate the Maryland Attorneys’ Rules of
        Professional Conduct, knowingly assist or induce another to do so, or do so
        through the acts of another;

        (b)   commit a criminal act that reflects adversely on the attorney’s
        honesty, trustworthiness or fitness as an attorney in other respects;

                                              * * *

        (d)      engage in conduct that is prejudicial to the administration of justice[.]


                                                38
knowledge by the Office of Bar Counsel, and its express recommendations concerning how

to maintain her office in a manner that purported to comply with the professional rules. To

be sure, Ms. Jackson initially relocated to Maryland and failed to state her jurisdictional

limitations on her business cards, email signature, and website. However, the hearing judge

determined that she implemented the recommendations made by Senior Assistant Bar

Counsel. Additionally, by visiting with Ms. Jackson at her office, suggesting safeguards

to comply with the professional rules, and then failing to follow up with Ms. Jackson in

any manner for three and one-half years, a reasonable person in Ms. Jackson’s position

would have taken those suggestions as either explicit or tacit approval that her conduct in

maintaining an office in Maryland complied with the professional rules. Ms. Jackson has,

in good faith, attempted to comply with the jurisdictional parameters recommended by the

Office of Bar Counsel. We overrule Bar Counsel’s exceptions to the hearing judge’s

failure to find a violation of Rule 8.4(a), (b), and (d) or violations of BOP § 10-601.

                                            III

                                         Sanction

       Turning to any potential sanction that we may impose in this case, Bar Counsel

initially recommended that we disbar Ms. Jackson in the event we “wholly or substantially

sustain[ed] Petitioner’s exceptions.” At the oral argument in this matter, Bar Counsel

changed the recommended sanction from disbarment to indefinite suspension, again

assuming that we sustained Petitioner’s exceptions.       In the event we overruled Bar

Counsel’s exceptions (which we have, for the most part), Bar Counsel recommended that

we impose a 60-day suspension on Ms. Jackson. Ms. Jackson recommended that we


                                            39
dismiss the charges or impose no sanction. Under the unique facts presented in this case,

we agree with Ms. Jackson that no sanction is appropriate in this case.

       The purpose of a sanction in an attorney discipline case is “not so much to punish

the attorney as to protect the public and the public’s confidence in the legal profession.”

Attorney Grievance Comm’n v. Singh, 464 Md. 645, 677 (2019) (internal quotations

omitted). The sanction should be “commensurate with the nature and gravity of the

violations and the intent with which they were committed.” Attorney Grievance Comm’n

v. Stein, 373 Md. 531, 537 (2003). “We evaluate each attorney grievance matter on its own

merits, taking into consideration the particular facts and circumstances when fashioning

the appropriate sanction.” Attorney Grievance Comm’n v. Ibebuchi, 471 Md. 286, 308–09

(2020). When considering the sanction to be imposed in a particular case, we typically

consult the list of aggravating and mitigating factors developed by the American Bar

Association. Attorney Grievance Comm’n v. Blatt, 463 Md. 679, 707 n.19 (2019) (listing

aggravating and mitigating factors). We consider any aggravating or mitigating factors

that are peculiar to the respondent attorney or the facts of the particular case. In the end,

we do not apply these factors mechanically or as a rote formula. Rather, we tailor the

sanction to the facts and circumstances of the particular case.

       Aggravating Factors

       With respect to aggravating factors, the hearing judge found none. Bar Counsel

contends that it proved by clear and convincing evidence the presence of three aggravating

factors, specifically that Ms. Jackson: (1) has substantial experience in the practice of law;

(2) committed multiple offenses; and (3) engaged in a pattern of misconduct. We sustain


                                             40
Bar Counsel’s exception concerning the presence of one aggravating factor—that Ms.

Jackson has substantial experience in the practice of the law. We overrule Bar Counsel’s

exceptions as far as the hearing judge’s failure to find the presence of the latter two

aggravating factors. We agree with the hearing judge that Bar Counsel failed to prove that

Ms. Jackson committed multiple offenses or engaged in a pattern of misconduct.

          Mitigating Factors

          The hearing judge found the presence of nine mitigating factors: (1) absence of prior

disciplinary record, (2) absence of a dishonest or selfish motive; (3) presence of personal

or emotional problems; (4) good faith efforts to rectify concerns; (5) delay in disciplinary

proceedings; (6) full and free disclosure to the disciplinary board; (7) a cooperative attitude

toward proceedings; (8) a fine character and reputation; and (9) unlikelihood of misconduct

in the future. Neither party filed exceptions to the hearing judge’s findings concerning the

presence of the substantial mitigating factors in this case. Given that the mitigating factors

present here tip the scales in favor imposing no sanction under the unique facts of this case,

it is useful to discuss them, as well as the hearing judge’s findings of fact that support each

factor.

                 1.     Absence of a Prior Disciplinary Record

          The hearing judge noted that Ms. Jackson has no history of discipline, pointing out

that the “only time she has been involved in prior disciplinary proceedings” involved her

“cooperation as a witness” in the matters involving her ex-partner.




                                               41
              2.     Absence of a Dishonest or Selfish Motive

       The hearing judge determined that Ms. Jackson had no dishonest or selfish motive

in connection with any violation of professional rules.

              3.     Personal or Emotional Problems

       The hearing judge found that the scandal involving her ex-partner, Ms. Baylor,

created a “professional and emotional upheaval” that “flowed into her personal life [and]

had dire consequences to her income.” The hearing judge also found that, from the moment

that the SEC called Ms. Jackson “to break the news [that her partner was being investigated

for civil fraud involving her law firm] and for more than a year thereafter, her life ‘was a

blur.’” The hearing judge credited Ms. Jackson’s testimony that she was “emotionally . . .

distraught, because everything that I worked for, I just got a call that it was over.” Ms.

Jackson testified that, with her accounts frozen, “there was no way to take care of my family

or the staff.” Ms. Jackson described herself as “a zombie trying to keep everything

together.” The hearing judge summarized Ms. Jackson’s personal and emotional state

during the time period beginning with the SEC’s telephone call as being “overwhelmed

with obligations to her family, her staff, the SEC, the disciplinary authorities investigating

[Ms.] Baylor in [the District of Columbia] and in Maryland and [] embroiled in civil

litigation herself as a ‘relief defendant.’” In finding that Ms. Jackson suffered from

personal or emotional problems during “a large chaotic period[,]” the hearing judge relied

upon Ms. Jackson’s medical records that were admitted into evidence, and credited her

testimony summarizing her emotional state at that time:




                                             42
       [T]here were certain days where I couldn’t get out of bed . . . where I was so
       sick and I started to suffer from panic attacks to the point that I couldn’t drive
       . . . . There were days where I couldn’t even pick up my kids because I felt
       so overwhelmed . . . with trying to sustain a firm, trying to stay barred, trying
       to work with the Department of Justice, trying to work with Bar Counsel,
       trying to find a way to pay the staff.
                                               * * * *
       I had gone to the hospital for panic attacks, I was on medicine. I was winding
       down with the SEC all of the financials for Baylor [&] Jackson. I was doing
       depositions with the Department of Justice for [the investigation involving]
       my partner. I was dealing with D.C. Bar Counsel and getting out letters and
       trying to figure out what clients would stay and what I needed to do as far as
       reassign refunds and things of that nature.

       Based upon this evidence, the hearing judge found that Ms. Jackson continued “to

maintain her old firm while forming another and meeting everyone else’s demands,” “‘was

not available for [her own] cases,’ missed significant office time, and grew increasingly

reliant on her staff.” Based upon these facts, the hearing judge concluded that Ms.

Jackson’s personal and emotional state should be considered as a mitigating factor,

particularly given that he only found one violation of a professional rule—signing two lines

to reissue a summons.

              4.     Timely Good Faith Efforts to Rectify Misconduct

       The hearing judge found that “[l]ong before these proceedings began, [Ms. Jackson]

exercised good faith in resolving any issues [that were] brought to her attention.” The

hearing judge determined that, “[a]t a bare minimum,” Ms. Jackson attempted to address

any “possible concerns” that the Office of Bar Counsel had with her Maryland office, by

making the suggested changes to her letterhead, website, business cards, etc. “even if it

was later than [Bar Counsel] believes it should have occurred.”




                                              43
              5.     Delay in Disciplinary Proceedings

       The hearing judge made considerable findings with respect to this mitigating factor

under the unique facts of this case. Specifically, the hearing judge noted that Bar Counsel

learned of Ms. Jackson’s “continuous and systematic presence in Maryland at least six years

ago when [Ms. Ridgell] met with her in early 2015 and personally visited [her Maryland

office] shortly thereafter.” The hearing judge found that, “[r]ather than instruct[ing] her to

close the office, or launch a formal investigation into its propriety, Dolores Ridgell made

recommendations for maintaining it.” (Emphasis added). The hearing judge commented on

the prejudicial effect that Bar Counsel’s “extraordinary delay” had on Ms. Jackson’s ability

to defend the charges that were ultimately filed against her:

       Regardless of Bar Counsel’s reasons for this delay, its consequences are
       particularly evident from the record in this case. Given the passage of time,
       most witnesses do not remember details of the allegations contained in the
       Petition. Lack of specificity from witnesses due to length of time would
       relieve [Bar Counsel] of its burden. This also places [Ms. Jackson] in the
       awkward position of trying to defend her actions when, in fact, she cannot
       recall them either. Even if the prejudice resulting from this extraordinary
       delay is not a dispositive factor in this case, it should certainly be considered
       as a mitigating factor in the ultimate outcome.

(Emphasis added). We agree with the hearing judge’s characterization of the delay

presented in this case. Not only was Ms. Jackson prejudiced in having to explain her

signature on two lines many years after they were filed, but she was also prejudiced by Bar

Counsel’s actions in giving her recommendations on how to maintain an office in Maryland

and then waiting three and one-half years to raise its concerns.




                                              44
              6.     Full and Free Disclosure to Disciplinary Board

       In response to Bar Counsel’s attempt to “use [Ms. Jackson’s] unrecorded interview

responses against her,” the hearing judge found “no merit in [Bar Counsel’s] claims that she

gave any false statement [to Bar Counsel] whatsoever.”21 The hearing judge determined that

Ms. Jackson “has, at all relevant times, been open and honest throughout Bar Counsel’s

investigation and all related proceedings.” The hearing judge noted that, [i]f anything, [Ms.

Jackson] has shown a long history of close cooperation with the Office of Bar Counsel.”

              7.     Cooperative Attitude Toward Proceedings

       Along the same vein as mitigating factor 6 above, the hearing judge found that Ms.

Jackson “fully cooperated with the Office of Bar Counsel in the course of its investigation

and in these proceedings.”

              8.     Character and Reputation

       In the mitigation phase of the hearing, Ms. Jackson called two witnesses to testify

as to her character, Judge Dolores Dorsanvil, and Bridgett Stumpf, who is the Executive

Director of the Network for Victim Recovery of DC (“NVRDC”). 22 The hearing judge


       21
          The hearing judge’s reference to Ms. Jackson’s unrecorded statement relates to
Bar Counsel’s attempt to prove that Ms. Jackson “made a false statement of material fact”
to Bar Counsel in connection with its investigation in violation of Rule 8.1(a). Bar Counsel
alleged that Ms. Jackson misrepresented her involvement in the Yenchochic case, as well
as the Lyons case. The hearing judge disagreed, finding that Ms. Jackson was not involved
in either case, and also finding no Rule 8.1(a) violation in connection with Ms. Jackson’s
responses to Bar Counsel on these matters. The hearing judge observed that “there is a
large difference between disagreeing with a response and finding said response is
knowingly false.”
       22
          Although Ms. Jackson offered to call two additional character witnesses, the
hearing judge was satisfied with the testimony provided by Judge Dorsanvil and Ms. Stumpf.

                                             45
found that both witnesses hold Ms. Jackson in very high esteem and that she has earned

their respect as a strong advocate for crime victims who may not otherwise have access to

justice in the District of Columbia. Ms. Stumpf testified that Ms. Jackson has been honored

by the NVRDC for her dedication to survivors of sexual assault and other crimes, providing

pro bono legal services to crime victims through her participation in that organization. Ms.

Stumpf testified that, on an annual basis for over eight years, she has referred Ms. Jackson

more than a dozen cases, with the knowledge that Ms. Jackson will handle these clients

with care. Ms. Stumpf testified that “it takes a special committed dedicated selfless person

to do this type of civil work particularly for these clients that are so vulnerable.” In Ms.

Stumpf’s opinion, “she is an incredible human.” Ms. Stumpf testified that “Dawn is few

and far between” among “those of us in this work that are dedicating our careers to making

other people’s lives better.”

       Judge Dorsanvil also testified that Ms. Jackson is “a very good person. She is very

honest. She is very trustworthy.” As a former Assistant Bar Counsel in the State of

Maryland and Assistant Disciplinary Counsel for the District of Columbia, Judge Dorsanvil

“wouldn’t feel comfortable calling her a friend if [she] didn’t think that she had certainly

good moral character.” A “voice for people who ordinarily . . . would probably never get

their day in court,” Ms. Jackson “prides herself on handling cases that . . . many firms

would more than likely turn away” and is “very passionate” about her role in the lives of

D.C. crime victims. The hearing judge characterized Judge Dorsanvil’s testimony as

follows:




                                            46
       [When a]sked whether the allegations of the Petition have diminished her
       respect for [Ms. Jackson], this former ethics lawyer testified otherwise.
       Indeed, when [Ms. Jackson] told her ‘some years ago’ that she was ‘being
       investigated for engaging in unauthorized practice of law,’ Judge Dorsanvil
       knew better. ‘I have never known her to hold herself out as a Maryland
       lawyer. She has always been a D.C. lawyer.’

The hearing judge commented that both witnesses testified to Ms. Jackson’s character as

being “beyond reproach,” and found “more than a preponderance of evidence on this

mitigating factor.”

              9.      Unlikelihood of Repetition of Any Misconduct

       Noting that Ms. Jackson has also opened an office in the District of Columbia, the

hearing judge stated that “it would certainly appear that any lingering concerns with [Ms.

Jackson’s] practice have been fully addressed.” The hearing judge further stated that,

although “[t]his court is not convinced that [Ms. Jackson] engaged in the unauthorized

practice of law, [Bar Counsel] has not voiced any concern with maintaining a law firm with

more than one location. So long as she does so, this [c]ourt would not expect any further

complaint from Petitioner or from Bar Counsel.”

       As previously noted, Bar Counsel did not file any exceptions to the presence of these

mitigating factors. We agree with the hearing judge’s determination that Ms. Jackson has

proven the existence of significant mitigating factors in this case.

       With these mitigating factors in mind, we turn to the appropriate sanction. In cases

involving the unauthorized practice of law, we “primarily consider factors of deterrence,

whether respondent’s conduct was willful and deliberate, and whether respondent




                                             47
cooperated with Bar Counsel’s investigation.” Attorney Grievance Comm’n v. Lang, 461

Md. 1, 77 (2018) (cleaned up).

       In the event that we overruled Bar Counsel’s exceptions (which we have, for the

most part), Bar Counsel urges us to impose a 60-day suspension. Although acknowledging

that the case is “not on all fours,” Bar Counsel suggests that Attorney Grievance

Commission v. Thompson, 462 Md. 112 (2018), is instructive. In that case, we imposed a

60-day suspension in a disciplinary proceeding involving an attorney who was only

licensed in the District of Columbia and maintained a “systematic and continuous

presence” for the practice of law in Maryland by using her home address and a mail drop

box address for business purposes. In addition to the Rule 5.5(b) violation, we upheld

additional violations of Rules 1.1, 1.3, 1.4, 1.5(a), 1.15 (a), (b), (c) and (d), 1.16(d) in

connection with client-related matters, as well as violations of Rules 8.1(a) and (b) and

8.4(a), (b), and (d) associated with the disciplinary proceedings. Given the additional rule

violations present in Thompson, and the significant mitigating factors present here, we are

not persuaded that this case is instructive.

       Bar Counsel also directs us to Attorney Grievance Commission v. Harris-Smith, 356

Md. 72 (1999), where we imposed a 30-day suspension where the attorney violated Rule

5.5(a). In that case, Ms. Harris-Smith was licensed to practice law in Pennsylvania,

Virginia, and the District of Columbia, and was admitted to practice before the United

States District Court for the District of Maryland. She maintained a principal office for the

practice of law for approximately three years in Maryland, where she shared a practice with

three attorneys, two of whom were admitted to the Maryland Bar. The law firm promoted


                                               48
itself through radio and newspaper advertising. The radio advertisements “targeted those

listeners for whom filing for bankruptcy was likely to be appropriate, yet [the

advertisements] did not state that [Harris-Smith’s] practice was limited to bankruptcy law

[and matters arising within the Maryland federal court].” Id. at 76. Ms. Harris-Smith’s

role was to “prescreen” (a term she used) prospective clients. When she determined that a

client’s matter involved bankruptcy law, she proceeded to represent the client without the

supervision of a Maryland attorney. When representation in a state court was required,

however, she would refer the client to one of the firm’s other attorneys admitted in

Maryland.

       Based upon this conduct, we concluded that Ms. Harris-Smith violated Rule 5.5(a).

We imposed a 30-day suspension based in part on the following factual considerations: (1)

that Ms. Harris-Smith did not represent clients in Maryland state court proceedings; (2)

that she was admitted to the Maryland federal court and made some effort to conduct her

practice in Maryland within the practice limits associated with her admission to the federal

court; and (3) that once Bar Counsel commenced its investigation, Ms. Harris-Smith moved

her office from Maryland to the District of Columbia. We determined that a 30-day

suspension was sufficient to “deter other unadmitted attorneys from undertaking a federal

practice from an office in Maryland from which the non-admitted attorney would hold

himself or herself out to the public as generally practicing law in order to identify cases

that the attorney was authorized to handle.” Id. at 91.

       In this case, the only rule violations that Bar Counsel has proven are the violation

of Rule 5.5(a) arising from the filing of the Yenchochic lines, and the violations of Rule


                                            49
5.5(b) related to Ms. Jackson’s physical presence in Maryland. The Rule 5.5(a) violation

relating to the lines seeking reissuance of a summons occurred in 2012—some six years

prior to Bar Counsel’s investigation and before Ms. Jackson moved her office to Maryland.

The hearing judge found that the lines were filed during a tumultuous time in Ms. Jackson’s

life where an accidental filing of this nature was certainly understandable. Bar Counsel

did not establish any other conduct by Ms. Jackson that constituted the unauthorized

practice of law in Maryland. To the contrary, as the hearing judge observed, all the

witnesses who testified in this case—including those witnesses called by Bar Counsel—

confirmed that Ms. Jackson has never held herself out to be a Maryland lawyer, nor has

she ever represented a client in a Maryland court. She limited her practice to matters arising

in the District of Columbia.

       As for the violations of Rule 5.5(b), Ms. Jackson promptly placed the appropriate

jurisdictional limitations on the firm website, letterhead, her business card, and email

signature after Senior Assistant Bar Counsel recommended that she do so. And we cannot

ignore the fact that the Office of Bar Counsel knew that Ms. Jackson was practicing from an

office in Maryland and gave her specific recommendations for how to maintain her practice.

Ms. Jackson complied with Bar Counsel’s suggestions. Having done so, it was reasonable

for Ms. Jackson to assume that her physical presence in Maryland was not an issue. Had

Ms. Ridgell raised any concern with Ms. Jackson at their meeting in June 2015 about her

office location, given Ms. Jackson’s record of compliance with Bar Counsel, there is no

reason, based on the record in this case, to believe that she would not have addressed any

concerns related to her physical presence at that time. After Bar Counsel commenced its


                                             50
investigation, Ms. Jackson opened an office in the District of Columbia. The hearing judge

found that Ms. Jackson has been cooperative and forthcoming with the Office of Bar Counsel

and has attempted to comply with its directives.          Given the significant delay in the

investigation of this matter and the specific recommendations made by Bar Counsel, as well

as the presence of the other considerable mitigating factors, we exercise our discretion and

determine that no sanction is appropriate in this case.

       Having determined that no sanction is appropriate in this case, we dismiss this case

pursuant to Maryland Rules 19-740(c)(1)(F) and 19-706(a)(6).           Given that we have

dismissed this case, this matter shall not be construed as an adverse disciplinary action by

this Court. Ms. Jackson shall continue to have no history of prior discipline in Maryland.

                                           IT IS SO ORDERED; PETITIONER SHALL
                                           PAY ALL COSTS AS TAXED BY THE
                                           CLERK OF THIS COURT UNDER THE
                                           DISMISSAL ORDERED BY THE COURT.




                                              51